Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 7, 8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s Admitted Prior Art.
In Reference to Claim 1: 
Applicant’s Admitted Prior Art (Figures 1-4) disclose a unitary housing for housing hydraulic components, said components configured for operating a hitch mechanism of a vehicle, said unitary housing comprising: "cavities for placing a plurality of valve mechanisms therein; and  a cylinder for accommodating a reciprocating piston. See, Figure 1 which illustrates a unitary housing featuring a plurality of valve mechanism (130, 122, 124 and 128) and a cylinder for accommodating a reciprocating piston (210).

In Reference to Claim 2: 
Applicant’s Admitted Prior Art further discloses a unitary housing comprising at least one inlet port in fluid communication with a pump, a plurality of channels and at least one outlet port in fluid communication with a sump. See, Applicant’s Admitted Prior Art Figure 1.
In Reference to Claim 3: 
Applicant’s Admitted prior art further discloses wherein said unitary housing together with a plurality of valve mechanisms (122, 124, 136, 130, and 128) disposed in said cavities in a one-to-one correspondence, forms a hydraulic circuit configured to operate a hitch mechanism of a vehicle. See, Applicant’s Admitted Prior Art Figure 1. 
In Reference to Claim 4:
Applicant’s Admitted Prior Art further discloses wherein said valve mechanism includes a main spool valve (122), a relief valve mechanism (124), an unloading valve 
In Reference to Claim 7: 
Applicant’s Admitted Prior Art further discloses wherein said housing comprise a cylindrical cavity corresponding to the cylinder. See, Figure 1. Examiner notes that the limitation of the housing being a casting component is a product-by-process. Therefore, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” In Re Thorpe 77 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   As such, the Examiner is only required to find a cylindrical cavity to meet the claim language. 
In Reference to Claim 8:
Applicant’s Admitted Prior Art further discloses wherein the housing comprises said channels and said valve cavities. Examiner notes that the limitation of the housing being a casting component is a product-by-process. Therefore, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” In Re Thorpe 77 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   As such, the Examiner is only required to find valve cavities and channels which are depicted in Applicant’s Admitted Prior Art and there is no requirement to find the process designed to accomplish those features. 
In Reference to Claim 10: 
In Re Thorpe 77 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   As such, the Examiner is only required to find the apparatus of the unitary housing and the rest of the claim limitations do not further limit.  
In Reference to Claim 11: 
Applicant’s Admitted Prior Art further discloses a hitch mechanism for a tractor, said hitch mechanism provided with a unitary housing for housing hydraulic components, said unitary housing comprising: cavities for placing a plurality of valves mechanisms therein and a cylinder for accommodating a reciprocating piston. See, Figure 1 of Applicant’s Admitted Prior art which discloses all the limitation, See also Background section of the Specification which discusses the apparatus being a hitch mechanism for a tractor. 
Examiner notes that Applicant has failed to place any sufficient detail in the claim language to describe a unitary housing and therefore Applicant’s Admitted Prior Art meets said claim language. In addition, Examiner notes Applicant’s do not appear to have been their own lexicographer when defining the word unitary and a result that the word unitary does not imply the limitation Applicant’s intended. Unitary as currently defined only requires the housing from a single unit, therefore in a unitary housing the housing can be comprised of multiple units that are fixed together. It is Examiner’s belief 
In Reference to Claim 12: 
Applicant’s Admitted Prior Art further discloses wherein said hitch mechanism is provided with a unitary housing for housing hydraulic components, wherein the housing hasa plurality of valve mechanisms and a cylinder for accomidating a reciprocated piston. See, Figure 1.
In Reference to Claim 13: 
Applicant’s Admitted Prior Art further discloses a tractor having a hitch mechanism, the hydraulic components of which are housing in a unitary housing, said unitary housing comprising: cavities for a plurality of valve mechanisms, a cylinder for accommodating a reciprocating piston, at least one inlet port that is in fluid communication with a pump, a plurality of channels, and at least one outlet port which is fluid communication with a sump. See, Figure 1 and Background section which discloses that the Apparatus illustrated in Figure 1 is for a hitch on a tractor. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art in view of Goedken et al., U.S. Patent 8,641,074  (hereinafter “Goedken”) .

In Reference to Claim 9:
Applicant’s Admitted Prior Art discloses all the limitation set forth in claim 1, but fails to explicitly disclose wherein said housing is of cast iron, aluminium or ductile iron.
However, in the same field of endeavor trailer hitch for a tractor, Goedken discloses wherein the trailer hitch body is comprised of aluminum. See, Claim 2. 
It would have been obvious to a person having ordinary skill in the art to modify Applicant’s Admitted prior art with the teachings of Goedken, specifically by modifying the housing components of Applicant’s Admitted prior art to be made out of aluminum because such a modification would provide for the enhanced ability of aluminums environmental resistance.
 In addition, Examiner notes that it is well known as a matter of Engineering expedience that housing components for tractors were often made out of cast iron or 

Allowable Subject Matter
Claim 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to disclose a check valve featuring both a poppet spring, a retainer spring and a retainer and a spacer.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535.  The examiner can normally be reached on M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHANIEL WIEHE can be reached on (571) 272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DANIEL S COLLINS/           Examiner, Art Unit 3745                                                                                                                                                                                             /ABIY TEKA/Primary Examiner, Art Unit 3745